TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                        NO. 03-02-00460-CR



                                      Carlos Garcia, Appellant

                                                    v.

                                    The State of Texas, Appellee




      FROM THE DISTRICT COURT OF TOM GREEN COUNTY, 119TH JUDICIAL DISTRICT
         NO. B-01-0415-S, HONORABLE BARBARA L. WALTHER, JUDGE PRESIDING



                              MEMORANDUM OPINION


               Appellant Carlos Garcia pleaded guilty to an indictment accusing him of possessing between

four and two hundred grams of cocaine with intent to deliver. Tex. Health & Safety Code Ann. '

481.115(a), (d) (West Supp. 2003). The district court adjudged him guilty and assessed punishment at

twenty years= imprisonment.

               Appellant=s court-appointed attorney filed a brief concluding that the appeal is frivolous and

without merit. The brief meets the requirements of Anders v. California, 386 U.S. 738 (1967), by

presenting a professional evaluation of the record demonstrating why there are no arguable grounds to be

advanced. See also Penson v. Ohio, 488 U.S. 75 (1988); High v. State, 573 S.W.2d 807 (Tex. Crim.

App. 1978); Currie v. State, 516 S.W.2d 684 (Tex. Crim. App. 1974); Jackson v. State, 485 S.W.2d
553 (Tex. Crim. App. 1972); Gainous v. State, 436 S.W.2d 137 (Tex. Crim. App. 1969). A copy of
counsel=s brief was delivered to appellant, and appellant was advised of his right to examine the appellate

record and to file a pro se brief. No pro se brief has been filed.

                 We have reviewed the record and counsel=s brief and agree that the appeal is frivolous and

without merit. We find nothing in the record that might arguably support the appeal. Counsel=s motion to

withdraw is granted.

                 The judgment of conviction is affirmed.




                                                 Lee Yeakel, Justice

Before Justices Kidd, Yeakel and Patterson

Affirmed

Filed: March 13, 2003

Do Not Publish




                                                     2